Cite as 2016 Ark. 410


               SUPREME COURT OF ARKANSAS

                                              Opinion Delivered November 17, 2016


IN RE CLIENT SECURITY
FUND COMMITTEE




                                     PER CURIAM

      Ray Fulmer, Esq., of Fort Smith, Third Congressional District, is reappointed to the

Client Security Fund Committee for a five-year term to expire on July 31, 2021. JoAnn

Maxey, Esq., of Little Rock, Second Congressional District, is reappointed to the Client

Security Fund Committee for a term to expire on July 31, 2017. The court expresses its

gratitude to Mr. Fulmer and Ms. Maxey for accepting reappointment to this committee.